IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 182 MAL 2016
                                         :
                    Respondent           :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
NATHAN ROBERT PARKER,                    :
                                         :
                    Petitioner           :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.